
	
		I
		111th CONGRESS
		2d Session
		H. R. 5034
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Delahunt (for
			 himself, Mr. Coble,
			 Mr. Chaffetz, and
			 Mr. Quigley) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To support State based alcohol regulation, to clarify
		  evidentiary rules for alcohol matters, to ensure the collection of all alcohol
		  taxes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive Alcohol Regulatory
			 Effectiveness (CARE) Act of 2010.
		2.PurposeIt is the purpose of this Act to—
			(1)recognize that
			 alcohol is different from other consumer products and that it should be
			 regulated effectively by the States according to the laws thereof; and
			(2)reaffirm and
			 protect the primary authority of States to regulate alcoholic beverages.
			3.Support for State
			 alcohol regulationThe Act
			 entitled An Act divesting intoxicating liquors of their interstate
			 character in certain cases, approved March 1, 1913 (27 U.S.C. 122 et
			 seq.), commonly known as the Webb-Kenyon Act, is amended by
			 adding at the end the following:
			
				3.Support for State
				alcohol regulation
					(a)Declaration of
				PolicyIt is the policy of
				Congress that each State or territory shall continue to have the primary
				authority to regulate alcoholic beverages.
					(b)Construction of
				Congressional SilenceSilence on the part of Congress shall not
				be construed to impose any barrier under clause 3 of section 8 of article I of
				the Constitution (commonly referred to as the Commerce Clause)
				to the regulation by a State or territory of alcoholic beverages. However,
				State or territorial regulations may not facially discriminate, without
				justification, against out-of-state producers of alcoholic beverages in favor
				of in-state producers.
					(c)Presumption of
				Validity and Burden of ProofThe following shall apply in any
				legal action challenging, under the Commerce Clause or an Act of Congress, a
				State or territory law regarding the regulation of alcoholic beverages:
						(1)The State or
				territorial law shall be accorded a strong presumption of validity.
						(2)The party
				challenging the State or territorial law shall in all phases of any such legal
				action bear the burden of proving its invalidity by clear and convincing
				evidence.
						(3)Notwithstanding
				that the State or territorial law may burden interstate commerce or may be
				inconsistent with an Act of the Congress, the State law shall be upheld unless
				the party challenging the State or territorial law establishes by clear and
				convincing evidence that the law has no effect on the promotion of temperance,
				the establishment or maintenance of orderly alcoholic beverage markets, the
				collection of alcoholic beverage taxes, the structure of the state alcoholic
				beverage distribution system, or the restriction of access to alcoholic
				beverages by those under the legal drinking
				age.
						.
		4.Amendment to
			 Wilson ActThe Act entitled
			 An Act to limit the effect of the regulations of commerce between the
			 several States and with foreign countries in certain cases, approved
			 August 8, 1890 (27 U.S.C. 121), commonly known as the Wilson
			 Act, is amended by striking to the same extent and all
			 that follows through Territory,.
		
